El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Elisa Gallardo Seary demandó a Francisco A. Crescioni y a su esposa Posa Axtmayer para que le paguen cierta cantidad de dinero, alegando para ello que Santiago A. Panzardi, Ltd., demandó a ese matrimonio en julio de 1928 en cobro de dinero; que habiendo embargado Panzardi bienes de los demandados fué levantado ese embargo por la fianza que la demandante Gallardo y otra persona prestaron; que fué dictada sentencia a favor de Panzardi; que las fiadoras fueron requeridas para que pagasen esa sentencia, y en mayo de 1929 se dictó sen-tencia condenando a las fiadoras a dicho pago; que librada orden de ejecución contra las fiadoras, la demandante con-signó el dinero necesario para satisfacer la sentencia a Pan-*369zardi; y que Crescioni y su esposa han sido requeridos, in-fructuosamente, para que le devuelvan dicha cantidad.
A esa demanda opusieron los demandados la defensa de que antes de que se dictara sentencia a favor de Panzardi fué declarado Francisco A. Crescioni en quiebra, habiendo incluido entre sus acreedores la reclamación de Panzardi; que luego fué exonerado de todas sus deudas; que dió co-nocimiento de todo ello a la demandante Gallardo; que ésta no puso en conocimiento de Crescioni la consignación que iba a hacer para pagar a Panzardi, y que no estaba obligado por la quiebra a pagar cantidad alguna a Panzardi, ni tampoco a la demandante.
El señalamiento de día para juicio en ese pleito fué hecho en el calendario general de asuntos civiles de la corte y fué notificado por el secretario de la misma al abogado de los demandados. Estos no comparecieron al juicio personal-mente ni por su abogado y oída la prueba que presentó la demandante, recayó sentencia condenando mancomunada y solidariamente a Francisco A. Crescioni y a Rosa Axtmayer a pagar a Elisa Gallardo la cantidad por ella reclamada. No-tificada esa sentencia al abogado de los demandados, dicho letrado solicitó de la corte que la dejase sin efecto porque no había tenido conocimiento del día señalado para el juicio y porque en la contestación de los demandados fué alegada una defensa -meritoria, que no tuvo oportunidad de probar. La corte dejó sin efecto su sentencia fundándose en el ar-tículo 140 del Código de Enjuiciamiento Civil y la fiadora demandante interpuso esta apelación.
 No solamente el señalamiento de día para el juicio hecho en el calendario general de la corte fué suficiente aviso para el abogado de los demandados, según hemos resuelto. en varias ocasiones, sino que, además, el secretario de la corte notificó ese señalamiento a dicho abogado, por lo que no podemos sostener que en este caso, bajo todas sus circunstancias especiales, hubo de su parte equivocación, inadvertencia, sorpresa o excusable negligencia para no asistir al juicio el día *370señalado. Por consiguiente, fuera o no meritoria la defensa de los demandados, ellos tuvieron oportunidad, que no apro-vechó su ahogado, de probar la alegación que hicieron y de que se resolviera si era meritoria o no. La demandante no debe sufrir las consecuencias de la conducta del abogado de los demandados.

La resolución apelada debe ser revocada.